Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 1 0f_8

Approved: M z A/M»/"/
JE F,é)éyc. COF

Assistant United States Attorney

 

Before: THE HONORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

 

UNITED STATES OF AMERICA SEALED COMPLAINT
-v.- Violations of 21 U.S.C.
§§ 841(31) (1) , (b) (1) (C)
STEVEN JONES, Jr., and 846
a/k/a \\J.R.'.r.r

COUNTY OF OFFENSE:

befendant. SULLIVAN ` 7
' ram l OC/ q/é'>

 

 

SOUTHERN DISTRICT OF NEW YORK, SS.:

DANIEL B. ROSPERT, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE
(Conspiracy)
l. From on or about May 28, 2018, through on or about
September 12, 2018, in`the Southern District of New York and
elsewhere, STEVEN JONES, Jr., a/k/a “J.R.,” the defendant, and

others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to'
violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that STEVEN
JONES, Jr., a/k/a “J R.,” the defendant, would and did distribute
and possess with the intent to distribute controlled substances,
in Violation of 21 U.S.C. § 84l(a)(l).

3. The controlled substances that STEVEN JONES, Jr., a/k/a
“J.R.,” the defendant, conspired to distribute and possess with
intent to distribute were mixtures and substances containing
detectable amounts of heroin, a Schedule I controlled substance,
and fentanyl, a Schedule II controlled substance.

4. The use of such controlled substances resulted in the
serious bodily injury and death of Jamie Elliott on or about June

 

Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 2 of 8

2, 2018, in Cochectonir New York, in violation. of 21 U.S.C.
§ 84l(b)(1)(C)-

(Title 21, United States Code, Section 846).

COUNT TWO
(Distribution and Possession With
Intent to Distribute a Controlled Substance)

5. On or about June 1, 2018, in the Southern District of
New York, STEVEN JONES, Jr., a/k/a “J.R.,” the defendant,
intentionally and knowingly did distribute and did possess with
intent to distribute controlled substances, in violation of 21
U.s.C. § 84l(a) (1).

6. The controlled substances involved in the offense were
mixtures and substances containing a detectable amounts of heroin,
a Schedule I controlled substance, and fentanyl, a Schedule II
controlled substance.

7. The use of such controlled substances resulted in the
serious bodily injury and death of Jamie Elliott on or about June
2, 2018, in Cochecton, New York, in violation of 21 U.S.C.
§ 841(b)(1)(C).

(Title 21, United States Code, Sections 841(a)(1) and
(b)(l)(C)).

The bases for my knowledge and the foregoing charges are, in
part, as follows:

8. I am a Special Agent with the FBI, and I have been
personally involved in the investigation of this matter. This
affidavit is based in part upon my conversations with other law
enforcement officers and my examination of reports and records.
Because this affidavit is being submitted for the limited purpose
of establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

Elliott’s June 2, 2018 Overdose Death

9. Based upon information and records provided by the New
York State Police (“NYSP”), and the report of the Sullivan County
Coroner, I am aware that on or about the early morning of June 2,
2018, in Cochecton, New York, 26-year~old Jamie Elliott

 

Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 3 of 8

(“Elliott”) was found dead in her bed in the apartment in which
she lived (the “Cochecton Street Address”). An inquest by the
Office of the Sullivan County Coronerr including an autopsy and
toxicology analysis, determined that Elliott's cause of death was
acute mixed drug intoxication, specifically from ethanol, heroin,
and fentanyl. Upon the arrival of the Cochecton Ambulance Squad,
no lifesaving measures were initiated due to outward signs of
postmortem changes to Elliott's body indicating that Elliott had
expired hours before being discovered at 5:30 a.m. on June 2, 2018.

lO. Based upon information and records provided the NYSP, I
am aware that:

a. On the morning of June 2, 2018, a NYSP Investigator
recovered 33 glassine envelopes containing heroin and fentanyll
from within the brassiere Elliott was wearing at the time of her
death. The glassine envelopes bore blue stamps that read: “DORNEY
PARK . ”

b. NYSP seized from the apartment in which Elliott
lived a cellphone that Elliott's grandmother reported was used by
Elliott (“Elliott’s Cellphone”).

The Defendant’s June l, 2018 Facebook Messages With Elliott

11. Based upon records obtained from Facebook, I am aware
that, on or about June l, 2018, from at least approximately 11:35
a.m. to approximately 7:57 p.m., a Eacebook user known to be
Elliott2 exchanged a series of Facebook messages with Facebook user
“Bossdon.JaylG,” including the following:

 

1 A NYSP laboratory analysis of the contents of one of the glassine
envelopes reflects that it contained heroin and fentanyl.

2 Based upon information provided by the NYSP, I am aware that
Elliott's mother informed NYSP that Elliott was the user of this
Facebook account.

 

Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time3 Sender Message4

11:35 a.m. Elliott U good?

11:43 a.m. Jones Yeah I'll hit you when I get back

11:47 a.m. Elliott Kopy but are you going to be mobile?

11:55 a.m. Jones Yea

11:55 a.m. Jones Wassup

11:56 a.nh Elliott Would you be able to come to Cochecton? For
a good number.

11:56 a.m Jones Yea

11:57 a m Elliott Thanks, just lmk (let me know) when please

2:52 p.m. Jones Almost back

2 52 p m Jones Wya (Where you at)

2:52 p.m. Elliott Cochecton

.2:53 p.m. Jones How much u wanted

2:53 p.m. -Elliott 3 to 4

2:54 p.m. Jones Kopyl

2:54 p.m. Jones Send me address

2:55 p.m. Elliott It's [the Cochecton Street Address] but
depending what time you get here I will meet
you at the post office which is right down
the Rd.

2:55 p.m. Jones 3 to. 4 bunny5

 

 

 

 

 

 

3 Facebook records reflect message times in Coordinated Universal
Time (“UTC”). UTC is not a time zone, but a 24-hour time standard
used across the world. Because UTC does not adjust for Daylight
Savings Time, it is either four or five hours ahead of Eastern
Time, depending on the date. Because the messages at issue were
sent in June, the times reflected herein have been converted to
Eastern Daylight Time.

4 Parenthetical insertions are translations of common chat

abbreviations, based upon my experience.

5 Based on my experience, “bun“ or “bunny” is a reference to a
bundle of heroin, which is a unit of 10 glassine envelopes of
heroin.

 

Case 7:18-mj-10940-UA Document2 Filed 12/28/18

Page 5 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2:56 p. Elliott If so gonna spend 3 to 4

3:04 p. Jones Yeahl

3:06 p. Elliott K

4:11 p.l Elliott You almost here?

4:20 p. Jones Yeah!

4:20 p. Elliott K lmk (let me know) when you’re 5min away
if possible.

4:26 p. Jones *icon depicting a “thumb’s up”*

5:43 p Elliott Not to be a pain but when do you think you
will be here?

5:58 p Jones Sorry had a emergency I’m on my way

6:00 p. Elliott It's okay no need to apologize, bout how
long you think?

6:06 p. Jones *icon depicting a “thumb's up”*

6:07 p. Jones *icon depicting a “thumb’s up”*

6:57 p. Jones I’m on my way from liberty now

6:57 p. Jones Sorry got pulled over

6:58 p. Elliott Oh wow glad you are good tho, it's kool.

6:58 p. Jones Yes shit been crazy today

6:59 p. Jones Send address

6:59 p. Elliott I'm sorry and it’s [the Cochecton Street
Address]

7:01 p. Jones Kopy

7:39 p. Jones To its flooded out near you

7:40 p. Jones I’m here come out

7:40 p. Elliott Okay

7:40 p. Elliott One minute

_7:40 p. Jones It's pouring

7:41 p. Jones Does [a neighbor] still live above you

7:55 p. Elliott dust a little FYI check yo bags hun.

7:55 p. Elliott But thank you for coming to the boonies

 

 

 

Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 6 of 8

 

 

 

 

 

 

 

 

7:56 p.m. Jones Why what up

7:56 p.m. Elliott I had 2 empty bags so far.

7:56 p.m Jones And you welcome

7:56 p.m. Jones SMH (Shaking My Head) I got you on the flip

7:57 p.m. Elliott It's kool hun and thanks you saved me a
bunch for sure. In this Bi you always end
up short and empty it’s expected.

 

 

12. Records obtained from Facebook reflect that:

a. On or about March 7, 2018, a verified phone number
(the “Jones Cellphone”) was established for the “Bossdon.Jay16”
Facebook account; and -

b. On or about June 2,_2018 - the same day Elliott's
death was discovered - the user of the “Bossdon.JaylG” Facebook
account deactivated the account.

The Defendant's May 28, 2018 Text
Communications with Co-Conspirator-l

13. Based on records and information provided by NYSP, I am
aware of the following:

a. On_ or about July' 3, 2018, a NYSP Investigator
interviewed a woman (“CC-l”) following her arrest that day for a
charge of criminal possession of a controlled substance in the
third degree. CC-l indicated that she knew that drugs were present
in the vehicle within which she had been riding as a passenger,
and that she and the other occupants of the vehicle were moving
those drugs to Sullivan County for STEVEN JONES, Jr., a/k/a “J.R.,"
the defendant. CC-l further stated that evidence of her
communications with JONES was located within her cellphone (“CC-
1's Cellphone”). CC-l consented to a police search of CC-l’s
Cellphone. 7

b. A NYSP inspection of communications contained on
CC-l's Cellphone revealed text messages between CC-l and the Jones
Cellphone, including a text message from the Jones Cellphone to
CC-l’s Cellphone on May 28, 2018, that stated: “yo that dorny
strong though,” consistent with the “DORNEY PARK” stamp on the
heroin envelopes recovered from the body of Elliott on or about
June 2, 2018.

 

Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 7 of 8

The September 12, 2018 Search of JONES's Motel Room

14. Based on documents and information provided by the NYSP,
l am aware that on or about September 12, 2018, police searched a
motel room in Monticello, New York (the “Motel Room”), pursuant to
a search warrant. The Motel Room was occupied by JONES and three
other individuals when the officers arrived. Law enforcement
officers seized from the Motel Room, among other items, numerous
envelopes, the contents of some of which were field-tested by a
NYSP Investigator, returning a positive result for the presence of
heroin. NYSP officers arrested STEVEN JONES, Jr., a/k/a “J.R.,”
the defendant, and the other occupants of the Motel Room.

JONES's Post-Arrest Statement

 

15. On or about September 12, 2018, following the arrest of
STEVEN JONES, Jr., a/k/a “J.R.,” the defendant, officers conducted
a video-recorded interview of JONES. I have reviewed the video
recording. After waiving his Miranda rights and agreeing to speak
with law enforcement, JONES stated in sum and substance, among
other things, that:

a. JONES used the Facebook username “Bossdon Jay;"
b. Elliott was JONES's baby’s mother;

c. During the prior year, JONES had been selling
multiple types of controlled substances; -

d. JONES obtained the controlled substances he sold
from people he knows both “up here” (i.e., in Sullivan County),
and in “the city area,” and he travelled to the Bronx and New
Jersey to obtain controlled substances; n

e. JONES last saw Elliott the day before she died,
when he supplied drugs to Elliott at her request. Elliott told
JONES that some of the bags were empty; and

f. The stamps JONES had at the time he distributed the
drugs to Elliott the day prior to her death included “DORNEY PARK.”

WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of STEVEN JONES, Jr., a/k/a “J.R.,” the

 

Case 7:18-mj-10940-UA Document 2 Filed 12/28/18 Page 8 of 8

defendant, and that he be arrested and imprisoned, or bailed, as
the case may be.

jj .
( ___ [dd___, L{_,,_.< ,,,_._-_-_-_

-SPECIAL AGENT DANIEL ROSPERT
FEDERAL BUREAU OF INVESTIGATION

 

 

Swor_n to before me this
2- day of December, 2018

 

 

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

